TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 8, 2015



                                      NO. 03-14-00322-CV


                          Derrick Scott and Tiffany Scott, Appellants

                                                 v.

                      American Home Mortgage Servicing, Inc., Appellee




        APPEAL FROM 26TH DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on February 18, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellants shall pay all

costs relating to this appeal, both in this Court and the court below.